DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the activated position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the deactivated position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the valve activation part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the beverage container" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the supply of gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fixation unit of the dispense head" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the outer shell" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the dispense head" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-15 are allowed.
Claim 16, which appears to depend on the features of claims 1 and 15, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the claimed invention is Dessenoix (FR2478752). Dessenoix fails to teach or suggest the outer shell being movable along the axial .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONNELL A LONG/Primary Examiner, Art Unit 3754